Citation Nr: 1043276	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  06-08 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
sigmoid colon, to include as due to exposure to an herbicide 
agent.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1962 to August 1970 and from November 1970 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") on July 13, 2010, which 
vacated an August 2009 Board decision and remanded the case for 
additional development.  The issue initially arose from a March 
2005 rating decision by the Pittsburgh, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran provided testimony at a September 2006 Board hearing and 
at a March 2009 travel Board hearing.  The hearing transcripts 
have been associated with the claims file.  The two Veterans Law 
Judges who conducted the September 2006 and March 2009 hearings 
are included in the panel of judges rendering the determination 
in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that the Court, by incorporating 
the findings of a Joint Motion for Remand, found the Board in its 
August 2009 decision had not provided adequate reasons and bases 
for the finding that VA's duty to assist the Veteran did not 
require a VA examination or medical opinion.  It was noted that 
the decision did not adequately address the Veteran's September 
2006 testimony reporting a contemporaneous medical etiology 
opinion in stating that Dr. M. had informed him it was possible 
that his colon cancer was caused by Agent Orange exposure.  
Although the Veteran testified that Dr. M. stated merely that 
this relationship was possible, the Board finds that since the 
available record does not include the physician's specific 
statement the probative weight of his etiology opinion cannot be 
adequately assessed.  Therefore, additional development is 
required.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in May 2004.  The 
Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of a 
claim.  The Veteran was provided notice as to these matters in 
May 2006.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  A medical examination or medical opinion is necessary 
if the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or persistent 
or recurrent symptoms of disability, establishes that the veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease manifest during an applicable 
presumptive period, and indicates the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include credible evidence of 
continuity and symptomatology such as pain or other symptoms 
capable of lay observation.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that whether lay evidence is competent and 
sufficient in a particular case is an issue of fact and that lay 
evidence can be competent and sufficient to establish a diagnosis 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  

The Board also notes that the Court has held that medical 
evidence that is too speculative to establish nexus is also 
insufficient to establish a lack of nexus.  McLendon, 20 Vet. 
App. at 83-85 (finding doctor's opinion that "it is possible" and 
"it is within the realm of medical possibility" too speculative 
to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the words "could not rule out" was too speculative 
to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (medical opinion framed in terms of "may or may 
not" is speculative and insufficient to support an award of 
service connection for the cause of death).  The Court has held, 
however, that if a physician is able to state that a link between 
a disability and an in-service injury or disease is "less likely 
than not," or "at least as likely as not," he or she can and 
should give that opinion.  It was further noted that there is no 
need to eliminate all lesser probabilities or to ascertain 
greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 
388 (2010).  

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).  In order to prevail on the issue of 
service connection on the merits, there must be medical evidence 
of (1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

VA regulations provide that certain disorders associated with 
herbicide agent exposure in service may be presumed service 
connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).  Veterans diagnosed with an enumerated 
disease who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  Colon cancer is not 
included among the diseases recognized by VA as associated with 
herbicide exposure; however, based upon a record of the Veteran's 
service records it is conceded that he was likely exposed to 
herbicide agents during active service in the Republic of 
Vietnam.

The Court has held that even though a disease is not included on 
the list of presumptive diseases a nexus between the disease and 
service may nevertheless be established on the basis of direct 
service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007) ("The existence of presumptive service connection for 
a condition based on exposure to Agent Orange presupposes that it 
is possible for medical evidence to prove such a link before the 
National Academy of Sciences recognizes a positive 
association.").  The Federal Circuit has held that when a 
claimed disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Based on the foregoing, the Board finds that the Veteran should 
be afforded the opportunity to submit a medical nexus statement 
from Dr. M., and then afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
opportunity to submit any additional 
evidence in support of his claim for 
service connection, and particularly should 
be informed that he may submit a medical 
nexus statement from Dr. M. as referenced 
in his September 2006 testimony before the 
Board.

2.  Then, the Veteran's claims file should 
be reviewed by an appropriate VA medical 
specialist for an opinion as to whether 
there is at least a 50 percent probability 
(at least as likely as not) that colon 
cancer was either incurred or aggravated as 
a result of active service, to include as 
due to exposure to an herbicide agent.  If 
possible it should be stated that a link 
between a disability and an in-service 
injury or disease is "less likely than 
not," or "at least as likely as not," but 
it should be noted that there is no need to 
eliminate all lesser probabilities or to 
ascertain greater probabilities in 
providing an adequate nexus opinion. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.  If any 
requested opinion cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation, e.g., whether the inability 
to provide a definitive opinion is due to a 
need for further information or because the 
limits of medical knowledge had been 
exhausted or due to some other reason.  If 
further information is necessary, the 
examiner must state what information is 
needed.  If the examiner finds that an 
additional examination of the Veteran is 
necessary prior to providing the requested 
opinions, one must be scheduled.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



			
	S. L. Kennedy	V. L. Jordan
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          Board 
of Veterans' Appeals



_____________________________
David L. Wight
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

